United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1549
Issued: February 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 1, 2009 appellant, through her representative, filed a timely appeal from the
April 27, 2009 nonmerit decision of the Office of Workers’ Compensation Programs, which
denied her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
does not have jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly denied appellant’s January 25, 2009 request for
reconsideration.
FACTUAL HISTORY
On August 24, 1992 appellant, then a 32-year-old letter carrier, sustained an injury in the
performance of duty when her left knee struck a bumper of her postal vehicle. The Office
accepted her claim for left knee sprain, right hip contusion and lumbosacral spine strain/sprain.
Appellant received compensation for wage loss and a schedule award for permanent impairment
of both lower extremities due to her back condition.

On November 29, 2001 the Office denied appellant’s claim that she sustained a
recurrence of total disability beginning May 7, 2001. After an Office hearing representative
found a conflict in medical opinion, the Office referred her to Dr. Earl V. Fogelberg, a Boardcertified orthopedic surgeon, for an impartial medical examination. Dr. Fogelberg saw appellant
on August 22, 2002. In reviewing appellant’s medical records, he observed the following:
“[Appellant] was seen by Dr. R[ichard] G. Dedo, M.D. orthopaedic surgeon,
[who] concluded [that] there was no evidence of any disability or residuals
resulting from the injury of 1992. [Dr. Dedo] concurred with Dr. [S.] Baer that
[appellant] was able to work eight hours a day and did not require surgical
intervention. [He] noted a normal range of low back motion without neurological
findings.”
In a December 20, 2002 decision, the Office denied appellant’s recurrence claim, finding
that Dr. Fogelberg’s opinion represented the weight of the medical evidence. An Office hearing
representative affirmed on October 14, 2003, noting that Dr. Dedo reported no evidence of
disability or residuals of the 1992 injury. On November 18, 2004 the Office denied modification
of its prior decision.
Appellant sustained a second injury on May 31, 1994, which the Office accepted for
cervical strain, right shoulder strain and right shoulder impingement.1 In that case, the Office
referred her to Dr. Dedo, a Board-certified orthopedic surgeon, to resolve a conflict in medical
opinion. Dr. Dedo examined appellant on March 27, 2000. He related the history of her 1992
and 1994 employment injuries and reviewed medical records pertaining to each. Dr. Dedo
described appellant’s complaints, including her lower extremity symptoms and performed a full
physical examination. He reviewed imaging studies, including those of the lumbosacral spine.
Dr. Dedo concluded that there was no evidence of any disability or any residuals resulting from
either the 1992 or 1994 incident at work.
On January 25, 2009 appellant, through her representative, requested reconsideration of
the Office’s November 29, 2001 decision “and all subsequent opinions under the reference claim
number” relating to the 1992 employment injury. She argued that the Office failed to follow its
own procedures and Board precedent when it selected Dr. Fogelberg to serve as the impartial
medical specialist. Appellant submitted a copy of the first page of Dr. Fogelberg’s August 22,
2002 report, the letterhead of which listed Dr. Dedo, as a member of the same orthopedic group.
She argued that Dr. Fogelberg was not wholly free to make a completely independent evaluation
and judgment. Appellant argued that this showed clear evidence of error on the part of the
Office and that Dr. Fogelberg’s opinion could not be given the weight of the medical evidence.
On April 27, 2009 the Office denied appellant’s January 25, 2009 request for
reconsideration as untimely. It found that the request did not present clear evidence of error.
The Office explained that Dr. Dedo and Dr. Fogelberg were involved in separate cases. Each
had a different set of medical records and issues to resolve. The Office concluded that
Dr. Fogelberg’s opinion could therefore be given special weight.
1

OWCP File No. xxxxxx429. The Office later accepted the claim for cervical disc herniation.

2

On appeal, appellant’s representative addressed Board precedent holding that the opinion
of a physician could not be given special weight as an impartial medical specialist because he
was associated with a physician who had conducted a prior examination of the claimant.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”2
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
Office decision for which review is sought. The Office will consider an untimely application
only if the application demonstrates clear evidence of error on the part of the Office in its most
recent merit decision. The application must establish, on its face, that such decision was
erroneous.3 The term “clear evidence of error” is intended to represent a difficult standard.4
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Office shall appoint a third physician who shall
make an examination.5 Physicians who may not be used as referees include those previously
connected with the claim or the claimant, or physicians in partnership with those already so
connected.6 In Raymond E. Heathcock,7 the Board held that the Office could not use an
associate of the Office referral physician to resolve a conflict in the medical evidence, as his
opinion could not be considered completely independent.

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.c (January 2004).

5

5 U.S.C. § 8123(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4.b(3)(b)
(March 1994, October 1995, May 2003), citing Raymond E. Heathcock, 32 ECAB 2004 (1981).
7

32 ECAB 2004 (1981).

3

ANALYSIS
The most recent merit decision on appellant’s recurrence claim is the Office’s
November 18, 2004 denial of modification. Appellant had one year from the date of that
decision or until November 18, 2005, to send the Office a request for reconsideration. Her
January 25, 2009 request is therefore untimely. The question before the Board is whether this
untimely request demonstrates clear evidence of error on the part of the Office in its denial of
appellant’s recurrence claim.
The Office denied appellant’s claim that she sustained a recurrence of total disability
beginning May 7, 2001 and did so on the strength of the opinion obtained from Dr. Fogelberg,
the orthopedic surgeon selected to resolve a conflict in the medical evidence. It found that his
opinion represented the weight of the medical evidence. However, in her January 25, 2009
request for reconsideration, appellant submitted the first page of Dr. Fogelberg’s August 22,
2002 report. The letterhead listed Dr. Dedo, a physician who previously examined her, as a
member of the same orthopedic group.
This evidence clearly establishes that when Dr. Fogelberg served as the impartial medical
specialist, he was associated with a physician previously connected with appellant. Technically,
as the Office noted, Dr. Dedo examined her in connection with her 1994 injury, while
Dr. Fogelberg later examined her in connection with her 1992 injury. However, the two cases
are not as separate as the Office represented in its April 27, 2009 decision. Dr. Dedo reviewed
the history of appellant’s 1992 injury, reviewed medical records pertaining to that injury and
examined her low back and lower extremities. He concluded that there was no evidence of any
disability or any residuals resulting from the 1992 incident at work, a conclusion that bore
directly on the issue facing Dr. Fogelberg.
Moreover, Dr. Fogelberg reviewed his associate’s report. He relied on his associate’s
conclusion that there was no evidence of any disability or residuals resulting from the injury of
1992. Dr. Fogelberg noted his associate’s finding of normal range of low back motion without
neurological findings. He noted that his associate was of the opinion that appellant was able to
work eight hours a day and did not require surgical intervention. Dr. Fogelberg’s opinion cannot
be considered completely independent.
The Board finds that appellant’s January 25, 2009 request for reconsideration
demonstrates clear evidence of error on the part of the Office in its November 18, 2004 decision.
The request establishes, on its face, that the Office’s selection of the impartial medical specialist
was erroneous and that the Office incorrectly used his opinion to resolve the conflict in medical
evidence.
Appellant’s request for reconsideration meets the difficult standard of review for
untimely requests. She is therefore entitled to a merit review of her case.

4

CONCLUSION
The Board finds that the Office improperly denied appellant’s January 25, 2009 request
for reconsideration. The request demonstrates clear evidence of error in the Office’s most recent
merit decision on the issue.
ORDER
IT IS HEREBY ORDERED THAT the April 27, 2009 decision of the Office of
Workers’ Compensation Programs is set aside. The case is returned to the Office for further
proceedings consistent with this decision.
Issued: February 23, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

